Citation Nr: 1423150	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  13-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran Served on active duty from September 1977 to September 1980, July 1981 to July 1984, and January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded in September 2013 for further development.

The RO denied service connection for bilateral hearing loss in September 2010.  The Veteran was properly notified of the decision, but failed to timely file a notice of disagreement.  However, the Veteran underwent a November 2010 VA audiological examination that was not previously considered in the September 2010 rating decision.  When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The Board finds that the November 2010 VA examination is new and material evidence, and under 38 C.F.R. § 3.156(b) prevented the September 2010 rating decision from becoming final.  See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  In light of the above, the Board will reconsider the issue on its merits. 


FINDINGS OF FACT

The Veteran does not have a current diagnosis of left ear hearing loss for compensation purposes; hearing loss was not diagnosed during service or the first postservice year; the Veteran's current right ear sensorineural hearing loss is not causally related to service or noise exposure therein. 


CONCLUSION OF LAW

Service connection is not warranted for hearing loss of either ear.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Such notice must be provided to a claimant before the agency of original jurisdiction's initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements must also apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The April 2010 letter provided notice of the types of information needed to substantiate the Veteran's claim.  The letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

Here, the RO provided VCAA notice to the Veteran in an April 2010 letter, prior to its initial September 2010 rating decision.  This letter informed the Veteran of the information necessary to prove entitlement to service connection, the types of evidence VA would assist him in obtaining, and his responsibility to identify relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, VA's duty to notify was satisfied by letter sent to the Veteran in April 2010, prior to the readjudication of the Veteran's claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  As such, no further development is required with respect to the duty to notify under 38 C.F.R. § 3.159(b).

The Board recognizes that the Veteran was not explicitly notified of the RO's formal finding of unavailability regarding missing service treatment records.  Nonetheless, the Board finds that such deficiencies of notice were subsequently cured by correspondences, including subsequent rating decisions and statements of the case, which highlighted the unavailability of these records.  Moreover, the record includes documentation of an attempt to contact the Veteran regarding such unavailability.  The Veteran has, on multiple occasions indicated that he has no military records in his possession.  Accordingly, any such deficiencies are harmless and not prejudicial. 
VA's duty to assist has also been satisfied.  38 U.S.C. § 5103A(a)(1); id. at § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2).  The Veteran's service treatment records and VA medical records have been obtained, along with relevant lay statements.  Moreover, the Veteran has not alleged, and the record has not otherwise shown, that the contents of any potentially outstanding treatment records would lend material support to his claim.  The Veteran was provided VA audiological examinations in November 2010, November 2012, and October 2013.  38 C.F.R. § 3.159(c)(4).  Together, they are adequate as they include opinions supported by rationales citing to clinical data and reflecting familiarity with the record and the relevant medical history.  Moreover, the RO complied with the Board's September 2013 remand by obtaining a new VA examination (in October 2013).  Thus, the Board finds that the record as it stands includes adequate competent evidence to support a decision on the merits, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).
VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Legal Criteria

The Veteran claims his current bilateral hearing loss is related to his active duty service, and therefore seeks entitlement to service connection.

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted, or for aggravation of a preexisting injury suffered or disease contracted in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Of particular significance to the Veteran's hearing loss claim is the United States  Court of Appeals for Veterans Claims' (Court) ruling in Hensley that, despite a lack of evidence showing a hearing disability at separation, Veterans may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  To make this determination, the Board must consider all evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).
Factual Background and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

The Veteran is already service connected for tinnitus on the basis of noise exposure.  Service treatment records (STRs) are silent as to any complaints of hearing loss.  The Veteran served under the military occupational specialty of armor crewman, which is consistent with noise exposure.  He attributes his hearing loss to in-service acoustic trauma from tank noise, small weapons fire, and artillery fire on multiple occasions.  A March 1991 audiometry examination noted "routine exposure to hazardous noise."


On enlistment in April 1981, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
5
0
0
5
5

On separation evaluation in May 1984, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
5
LEFT
5
5
5
5
5

On the authorized audiological evaluation in April 1988, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
0
0
LEFT
0
0
0
5
0

On separation evaluation in March 1991, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
15
10
10
LEFT
20
10
15
10
5


On audiological evaluation in January 1996, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
0
10
LEFT
20
15
25
20
25

On VA audiological evaluation in November 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
40
50
LEFT
15
10
15
30
35

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The examiner opined that the Veteran's current hearing loss is less likely than not related to military service, in light of the multiple normal hearing evaluations in service.

On VA audiological evaluation in November 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
35
45
LEFT
15
10
15
25
35

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The examiner opined that the Veteran's hearing loss was not related to service, citing his normal hearing bilaterally upon separation in 1984, and lack of complaints of hearing loss in his STRs.  The examiner also noted in a December 2012 addendum opinion that a slight shift in auditory thresholds occurred between 1981 and 1991, but that such shifts were to be expected, and were not conclusive of a causal relationship to service.  

On VA audiological evaluation in October 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
40
50
LEFT
20
10
15
30
35

Speech audiometry revealed speech recognition ability of 98 percent bilaterally.  The examiner opined that hearing loss was not related to service.  Specifically, she noted that the Veteran's hearing was normal upon enlistment and separation, with no significant threshold shift during his first, second, or third periods of service.  In so finding, she acknowledged the absence of an enlistment examination for the third period of service, but found that, comparing the results to his May 1984 separation examination, no significant threshold shifts were noted.  Furthermore, she noted that, while the March 1991 separation examination did show some abnormal hearing thresholds, a January 1996 audiological evaluation showed such abnormalities were acute and had since resolved.  Therefore, she concluded that there is no indication that the Veteran sustained any acoustic damage during service.  Moreover, she indicated, with citation to medical literature, that there is no support for delayed onset of hearing loss years after noise exposure.  

Initially, the Board finds that the Veteran does not have a hearing loss disability in his left ear for compensation purposes.  38 C.F.R. § 3.385.  Accordingly, service connection is not warranted for the Veteran's left ear hearing loss.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran does meet the requirements for finding a current hearing loss disability in his right ear.  38 C.F.R. § 3.385.  Furthermore, the Board concedes in-service noise exposure, as the Veteran is competent to report such, and there is other corroborating evidence of record.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, though he is also competent to report symptoms of hearing loss began in service and continued, his statements to that extent are inconsistent with other evidence of record.  Notably, STRs do not reflect any complaints of hearing loss.  Much to the contrary, he consistently denied hearing loss in multiple reports of medical history.  Moreover, audiological evaluations both during and shortly after service indicate that he had normal hearing until, at the very least, January 1996.  Therefore, to the extent that he has claimed continuity of symptoms since discharge, the Board finds such statements less than credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, facial plausibility of the testimony, and the consistency of the witness testimony).  Accordingly, continuity of symptomatology is not shown, and absent any evidence showing a diagnosis of compensable hearing loss in service or the first postservice year, service connection on the basis that hearing loss began in service and has persisted is not warranted.  What remains to be shown is whether his current right ear hearing loss is somehow related to his in-service noise exposure.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007)   Therefore, while the Veteran also relates his hearing loss to noise exposure, his opinion is not probative in this matter.

The only relevant medical opinions of record are those of the November 2010, November 2012, and October 2013 VA examiners.  It is notable that all three opinions are that the Veteran's right ear hearing loss is not related to his military service and any noise exposure therein.  Moreover, all three examiners point to the fact that the Veteran's STRs reflect normal hearing throughout service.  The October 2013 examiner adds that any threshold shifts noted during service were not significant, and seemed to be acute and resolved prior to a postservice evaluation in January 1996.  Moreover, she cited specific medical literature indicating there is no support for a delayed onset of hearing loss several years after service.  As these opinions are supported by rationales with citation to clinical data and relevant medical principles, and reflect familiarity with the record and the Veteran's medical history, they are highly probative evidence in this matter.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Absent any medical evidence to the contrary, they are persuasive.  Therefore, service connection on the basis that current right ear hearing loss is otherwise related to service is also not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for consideration, and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  


ORDER

Service connection is not warranted for hearing loss in either ear.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


